Filed 07/21/21                                     Case 21-20582                                               Doc 66




                                    UNITED STATES BANKRUPTCY COURT
                                     EASTERN DISTRICT OF CALIFORNIA


            In re                                          )   Case No. 21-20582 - E - 13
            Anne M Harper,                                 )   Docket Control No. AP-1
                                  Debtor.                  )   Document No. 15
                                                           )   Date: 07/20/2021
                                                           )   Time: 2:00 PM
                                                           )   Dept: E



                                                        Order
           Findings of Fact and Conclusions of Law are stated in the Civil Minutes for the hearing.

                   The Motion for Relief From the Automatic Stay filed by Wells Fargo Bank, N.A.
           having been presented to the court, the court having confirmed the Amended Chapter 13
           Plan in this case, and upon review of the pleadings, evidence, arguments of counsel, and
           good cause appearing,

                  IT IS ORDERED that the Motion is denied without prejudice.

                    July 21, 2021




           [15] - Motion for Relief from Automatic Stay [AP-1] Filed by Creditor Wells Fargo Bank, N.A. (Fee
           Paid $188) (eFilingID: 6950976) (jbrm)
